 

Exhibit 10.6

 

MAM SOFTWARE GROUP, INC.

 

&

 

MAM SOFTWARE LIMITED

 

&

 

J.P. MORGAN CHASE BANK, N.A.

 

DEED OF NEGATIVE PLEDGE AGREEMENT

 

[tex10-6logo.jpg]

 

  1 

 

  

THIS DEED OF NEGATIVE PLEDGE AGREEMENT is made
on                                                            2015

 

BETWEEN:

 

(1)MAM SOFTWARE GROUP, INC. of 3435 Winchester Road, Suite 100, Allentown, PA
18104 USA (the “Borrower”);

 

(2)MAM SOFTWARE LIMITED of Units 5 6 & 7 Maple Park, Maple Court, Tankersley,
Barnsley, South Yorkshire S75 3DP (Company number 01797213) (the “ Company”);

 

(3)J.P. MORGAN CHASE BANK, N.A. of 270 Park Avenue, New York, New York 10017
(the “Bank”).

 

BACKGROUND

 

A.The Bank have agreed to provide to the Borrower financing of up to $12,000,000
(the “Financing”) pursuant to the credit agreement dated
                                       2015 (the “Credit Agreement”).

 

B.The proceeds of the Financing will be used to repurchase up to two million
shares of outstanding common stock and also support general corporate purposes.

 

C.The Financing consists of a $2,500,000 secured revolving credit facility and a
$9,500,000 secured term loan.

 

D.The Borrower holds the beneficial interest in the entire issued share capital
of the Company.

 

E.As collateral for and as a condition precedent to drawing and the utilisation
of the Financing, the Bank requires, amongst other things, a pledge of stock
over 65% of the stock held by the Company in the Borrower and for the Borrower
and the Company to enter into this Deed.

 

AGREED TERMS

 

1.Definitions

 

1.1In this Deed, unless the context otherwise requires, the following
expressions have the following meanings:-

 



  “Credit Agreement” has the meaning given in recital A above;         “Dispute”
has the meaning given in clause 12;

  

  2 

 

  

  “Financing” has the meaning given in recital A above;         “Security
Interest” means any pledge, mortgage, charge, right in security, right of
set-off, right to retention of title, lien, assignment, hypothecation or any
other security interest, whether fixed or floating, or any other agreement or
arrangement having the effect of conferring security, however created;

 

“Permitted Security Interest” means

 

(i)liens and rights of set-off securing obligations which are not overdue beyond
their standard payment dates, arising by operation of law in the ordinary and
usual course of trading; or

 

(ii)Security Interest arising out of title retention provisions in a supplier's
standard conditions of supply of goods acquired in the ordinary and usual course
of trading.

 

1.2Interpretation

 

In this Deed, unless a contrary intention appears:-

 

(a)a reference to statutes, statutory provisions and other legislation shall
include all amendments, substitutions, modifications and re-enactments for the
time being in force and shall include any orders, regulations, instruments or
other subordinate legislation made under the relevant legislation;

 

(b)a reference to “including” shall not be construed as limiting the generality
of the words preceding it;

 

(c)words importing the singular shall include the plural and vice versa and
words denoting any gender shall include all genders;

 

(d)a reference to this Deed and to any provisions of it or to any other document
referred to in this Deed shall be construed as references to it in force for the
time being as amended, varied, supplemented, restated, substituted or novated
from time to time;

 

(e)a reference to any person is to be construed to include references to a
corporation, firm, company, partnership, joint venture, unincorporated body of
persons, individual or any state or agency of a state, whether or not a separate
legal entity;

 

  3 

 

  

(f)a reference to any person is to be construed to include that person’s
assignees or transferees or successors in title, whether direct or indirect;

 

(g)clause headings are for ease of reference only and are not to affect the
interpretation of this Deed;

 

(k)words and expressions defined in the Credit Agreement shall bear the same
meanings when used in this Deed.

 

2..Negative pledge covenant and undertaking

 

In consideration of the Bank agreeing to make and making the Financing available
the Borrower agrees, covenants and undertakes that it shall not require and it
shall procure that the Company shall not and the Company agrees that it will not
create or permit to subsist any Security Interest, whatsoever other than a
Permitted Security Interest, on the whole or any part of its present of future
property, assets or undertaking without the Bank’s prior written consent.

 

3.Variation of deed

 

Any variation of this Deed shall be binding only if it is recorded in a deed
executed by or on behalf of the parties.

 

4.Illegal, invalid or unenforceable

 

If, at any time, any provision of this Deed is or becomes illegal, invalid or
unenforceable in any respect under any law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions nor the
legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

5.Waiver

 

No failure to exercise, nor any delay in exercising, on the part of the Bank,
any right or remedy under this Deed shall operate as a waiver, nor shall any
single or partial exercise of any right or remedy prevent any further or other
exercise or the exercise of any other right or remedy. The rights and remedies
provided in this Deed are cumulative and not exclusive of any rights or remedies
provided by law.

 

  4 

 

  

6.Language

 

Any notice given under or in connection with this Deed and all other documents
provided under or in connection with this Deed must be in English..

 

7.Process agent

 

As the Borrower resides outside England and Wales it hereby appoints the
following agents in England or Wales to receive on its behalf service of
proceedings issued out of the English courts in any action or proceedings
arising out of or in connection with this Deed and agree that failure by such
agents to notify it of such service shall not adversely affect the validity of
any service or any judgment based on it:

 

AGENT Appointed is: The Company at its registered office at Units 5 6 & 7 Maple
Park, Maple Court, Tankersley, Barnsley, South Yorkshire S75 3DP or such other
address in England as the Company may notify the Bank in writing from time to
time.

 

8.Assignment and transfer

 

8.1This Deed is assignable or transferable by the Bank to any person to whom the
Credit Agreement may be assigned or transferred in accordance with equivalent
terms contained in the Credit Agreement (subject only to the notification
provisions in the Credit Agreement) and for the avoidance of doubt the Bank
shall not require either the Company’s or the Borrower's consent to the same.

 

8.2Save with the prior written consent of the Bank, neither the Company nor the
Borrower may and may not purport to assign, transfer or otherwise dispose of any
of its rights or obligations under this Deed.

 

9.Counterparts

 

This Deed may be executed in any number of counterparts, each of which when
executed and delivered shall constitute an original of this Deed but all
counterparts shall together constitute the same Deed.

 

10.Continuation

 

This Deed shall remain in full force and effect notwithstanding any amendments,
supplements or variations to, or any novation, restating or refinancing of, the
Credit Agreement or any finance document from time to time and all references to
the Credit Agreement or any finance document herein shall be taken as referring
to the Credit Agreement or any finance document as amended, supplemented or
varied, or novated, refinanced or restated, from time to time (including,
without limitation, any increase in the amount of any of the various facilities
that may be contained in such documents).

 

  5 

 

  

11.Governing law

 

This Deed is governed by English law.

 

12.Jurisdiction and forum

 

12.1The courts of England and Wales have exclusive jurisdiction to settle any
dispute arising out of or in connection with this Deed (including a dispute
regarding the existence, validity or termination of this Deed) (a “Dispute”).

 

12.2The parties agree that the courts of England and Wales are the most
appropriate and convenient courts to settle Disputes and accordingly no party
will argue to the contrary.

 

12.3.This clause 12.3 is for the benefit of the Bank. As a result, the Bank
shall not be prevented from taking proceedings relating to a Dispute in any
other courts with jurisdiction. To the extent allowed by law, the Bank may take
concurrent proceedings in any number of jurisdictions.

 

  6 

 

  

Executed as a deed and delivered on the date appearing at the beginning of this
Deed.

 



Signed as a Deed by MAM SOFTWARE GROUP INC., acting by its duly authorised Chief
Financial Officer in  the presence of: [tex10-6pg7.jpg] 

 

 

 

Chief Financial Officer

 

 

   

Witness signature         Name     (in block capitals)     Address              
 

 



Signed as a Deed by MAM SOFTWARE LIMITED acting  by a director in the presence
of: [tex10-6pg7.jpg] 

 

 

 

Director

 

 

  

Witness signature           Name     (in block capitals)     Address            
   

 



Signed as a Deed by J.P. MORGAN CHASE BANK, N.A. acting by its duly a signatory
in the presence of: [tex10-6pg7.jpg] 

 

 

 

Senior Associate

 

 

  



Witness signature           Name     (in block capitals)     Address            
   

 



  7 

